          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 1 of 7




1

2

3

4
     Philip A. Overcash, SBN 022964
5    Christopher J. Charles, SBN 023148
     14646 N. Kierland Boulevard, Suite 230
6    Scottsdale, AZ 85254
     Telephone: (480) 388-3343
7    Facsimile: (602) 753-1270
     For Court Use Only: docket@providentlawyers.com
8    Attorneys for Jane Does and John Doe
9
                          IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11

12   In the Matter of the Application of Julia               Case No. 2:19-mc-00034
     Allison Baugher
13                                                  REPLY MEMORANDUM IN SUPPORT
                                                      OF MOTION FOR TEMPORARY
14
                                                     RESTRAINING ORDER ENJOINING
15                                                    GODADDY FROM PRODUCING
16

17

18          Movants Jane Doe (Doe 1), Jane Doe (Doe 2), and John Doe (Doe 3) (together, the
19   “Does”), through their counsel, hereby submit this Reply Memorandum in Support of their
20   Motion for Temporary Restraining Order (“TRO”) Enjoining GoDaddy from Producing,
21   respectfully showing this Court as follows:
22          I.     PROCEDURAL BACKGROUND
23          On November 13, 2019, the Does filed a Motion to Quash and a Motion for
24   Temporary Restraining Order (the “Initial Motion”). See Doc. 4. On December 9, 2019,
25   Applicant Julia Allison Baugher (“Baugher”) filed her Response in Opposition to the Initial
26   Motion. See Doc. 9. On December 19, 2019, the Does filed a Motion for Leave to file an
          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 2 of 7




1    amended Motion to Quash which exceeds the page limitation set forth in L.R. Civ. 7.2(e)
2    and to Stay the Briefing Schedule entered by this Court on November 27, 2019. See Doc.
3    10. Pursuant to this Court’s briefing schedule entered on November 27, 2019, the Does’
4    deadline to file a Reply in support of the Initial Motion is December 23, 2019. See Doc. 8.
5           Because no Order has been entered staying the briefing schedule in this action, and
6    out of an abundance of caution, the Does submit the following Reply in support of their
7    Motion for TRO contained in the Initial Motion. Because no Order has been entered
8    permitting the Does to file an enlarged Motion to Quash, out of an abundance of caution, the
9    Does are filing contemporaneously herewith their First Amended Motion to Quash which
10   comports with the page limitation requirements set forth in L.R. Civ. 7.2(e).
11          II.    FACTUAL BACKGROUND
12          The facts involved in this action have been set forth in several prior filings, and
13   evidence relating to the same is continuing to be accrued. See Doc. 4; Doc. 10. As
14   previously represented to this Court, Baugher has a lengthy history of both seeking “internet
15   fame” through, inter alia, “lifestreaming” the intimate details of her personal life, and
16   objecting to online criticism regarding the same through legal and extrajudicial means. See
17   id. As set forth in the Motion for TRO contained in the Initial Motion, Baugher is now
18   attempting to misuse the Digital Millennium Copyright Act (“DMCA”) subpoena process to
19   unmask and intimidate her anonymous critics.
20          In the Initial Motion, the Does described a series of recent, alarming threats of harm
21   and harassment received by Doe 1 via email, posted online in comments on the subject web-
22   based log (the “Blog”) and on publicly-available social media pages of individuals acting in
23   concert with Baugher. See Doc. 4. In the Motion for Leave and for Stay, the Does further
24   described these threats, including attaching evidence of the same. See Doc. 10.
25          Specifically, as set forth in the Does’ Initial Motion and their Motion for Leave and
26   for Stay, just prior to the issuance of the subject subpoena (the “Subpoena”), Doe 1 received
27                                                                                          Page 2
          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 3 of 7




1    more than two dozen threatening emails sent at off hours, including an email sent on
2    September 26, 2019 stating “I now have IP addresses locations, names, device info, and
3    every analytic under the sun for every single one of you;” and an email sent on September
4    21, 2019 stating, “I can near promise that the fbi [sic] and UChicago are both now
5    monitoring this site – so keep that in mind when posting.” See Declaration of Doe 1,
6    attached as Ex. “A” to Doc. 10 (“Doe 1 Decl.”) at ¶¶ 19-25. Additional threats were issued
7    online, in commentary on the Blog and posted to public social media accounts. Id. Those
8    additional threats included, without limitation, threats to harm Doe 1, her family, and
9    specifically her young daughter, as well as promises to harm and destroy the Blog, its
10   writers, and the hundreds of individuals who have contributed to its commentary over the
11   years. See id.
12          Certain of those additional threats, including threats to “dox” or reveal the identities
13   of persons allegedly affiliated with the Blog, were made on the public social media page of
14   Christine Kelly (“Kelly”), a personal friend of Baugher. See id. at ¶ 22. For example, in
15   September 2019, Doe 1 observed messages among Baugher and Kelly posted on Kelly’s
16   public social media page discussing the Blog, disparaging its authors, and discussing legal
17   recourse regarding the same. Id. Also on or about September 2019, Doe 1 observed the
18   following posts on Kelly’s public social media page: (1) the statement, “I cannot wait to dox
19   the hate site. #BeBest x #Restorative Justice” alongside an image of the cover of WIRED
20   magazine featuring Baugher; (2) the statement, “I’m 100% shutting down the hate site for
21   Julia, and changing laws to do so;” (3) the statement, “I am happy to report the hate site has
22   seen the light and is scrubbing the site;” (4) the statement, “I am now the unwitting owner of
23   an insane amount of personal data (IP, location, device, you name it – I now have it) and
24   analytics for everyone who has hated on my best friend for ten years;” and (5) a post
25   captioned “When you have to run Black Ops on the #JuliaAllisonPolice. Sigh. #HateSite”
26   and containing the statements, “They’re paranoid right now; Maybe in a few months; Gilly
27                                                                                            Page 3
          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 4 of 7




1    is down for the count right now; We took out the main terrorist; I feel good about that. The
2    osama bin laden [sic] is out; We did a raid; Sent in navy seals; She is GONE.” Id. at ¶ 23.
3    Doe 1 caused “screen shots” of each of these posts to be captured, true and correct copies of
4    which were attached to the Doe 1 Decl. See Doc. 10 at pp. 25-38.
5             On September 23, 2019—the day before Baugher sent the subject DMCA takedown
6    request—Doe 1 observed a post on Kelly’s publicly available social media in which Kelly
7    stated, “Julia doesn’t get paid enough / isn’t famous enough to have to deal w this crap. . . .
8    it should be 100% legal to publish the names and photos of anyone who runs a troll blog
9    anonymously . . . as well as ignores DMCA takedowns.” Doe 1 Decl. at ¶ 24.
10            Kelly continued to post on her public social media page throughout the Fall of 2019
11   that she looked forward to “shutting down [the Blog],” among other threats directly
12   referencing the Blog and “DMCA takedowns.” Id. at ¶ 25 (referencing attached screen shot
13   of post stating, “Throw a 7th project on the pile for the roll-out…shutting down Jules’ hate
14   site!”). On or about October 7, 2019, Kelly accelerated her threats on behalf of Baugher,
15   posting the internet service provider (“ISP”) addresses of individuals purportedly associated
16   with the Blog to her public social media account. Id. at ¶ 26 (referencing attached screen
17   shot of post stating, “Hate site IP addresses and locations. #RBD #Receipts” and including
18   over 200 photos revealing ISP addresses of individuals purportedly associated with the
19   Blog).
20            Based upon these issued threats, and as described in the Initial Motion, the Does
21   reasonably fear that imminent, irreparable harm will result if the information sought in the
22   Subpoena is disclosed.
23
              III.   LEGAL ARGUMENT
24
              As set forth in the Initial Motion, to obtain a TRO, a party must establish that (1)
25
     they are likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the
26

27                                                                                            Page 4
          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 5 of 7




1    absence of the TRO; (3) the balance of equities tips in their favor; and (4) the issuance of
2    the TRO is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20
3    (2008) (setting forth standard for preliminary injunction); Lockheed Missile & Space
4    Co.Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995) (“The standard
5    for issuing a temporary restraining order is identical to the standard for issuing a preliminary
6    injunction.”). A stronger showing on one of these four elements may offset a weaker
7    showing on another. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th
8    Cir. 2011). “‘[S]erious questions going to the merits’ and a balance of hardships that tips
9    sharply towards the plaintiff can support issuance of a preliminary injunction, so long as the
10   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is
11   in the public interest.” Id. at 1135 (9th Cir. 2011).
12          The purpose of a temporary restraining order is to preserve the status quo until the
13   Court has an opportunity to pass on the merits of a preliminary injunction. See Granny
14   Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers Local No. 70, 415
15   U.S. 423, 439 (1974); Garcia v. Yonkers Sch. Dist., 561 F.3d 97, 107 (2d Cir. 2009). A
16   District Court may grant a temporary restraining order without notice if “specific facts in an
17   affidavit or verified complaint clearly show that immediate and irreparable injury, loss, or
18   damage will result to the movant before the adverse party can be heard in opposition,” and
19   the movant “certifies in writing any efforts made to give notice and the reasons why it
20   should not be required.” Fed. R. Civ. P. 65(b)(1).
21          The requested relief sought in connection with the Does’ Motion for TRO contained
22   in the Initial Motion is necessary to prevent irreparable loss. See Fed. R. Civ. P. 65(b)(1).
23   The relief sought in connection with the Motion for TRO contained in the Initial Motion
24   would also preserve the status quo by preventing GoDaddy from producing to Baugher the
25   information requested in the Subpoena until the Court can hear and rule on the matter. As
26

27                                                                                             Page 5
          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 6 of 7




1    discussed herein, GoDaddy’s production to Baugher will likely cause irreparable injury and
2    loss to Doe 1, her family, Doe 2, and Doe 3.
3           In her Response in Opposition to the Initial Motion, Baugher did not address the
4    Does’ request for a Temporary Restraining Order and instead incorrectly represented that
5    the Does “did not seek to enjoin GoDaddy.com, LLC beyond November 18, 2019 and that
6    date has now passed.” See Doc. 9 at fn 1. Accordingly, it appears the Does’ Motion for
7    Temporary Restraining Order is unopposed by Baugher. This Court should also grant the
8    Does’ Motion for Temporary Restraining Order because the Does have demonstrated that
9    irreparable harm will result if the injunctive relief sought is not granted, and they have
10   further demonstrated that little or no harm will result to Baugher if the status quo is
11   maintained until such time as this Court considers the merits underlying their request and
12   issues its ruling on the same. See Doc. 4; Doc. 10.
13          IV.    CONCLUSION
14                 For the reasons set forth herein, the Does respectfully request that this Court
15   enter a Temporary Restraining Order enjoining GoDaddy from producing the information
16   requested in the Subpoena until such time as this Court can hear the merits of this matter
17   and issue its ruling thereon.
18          RESPECTFULLY SUBMITTED this 23rd day of December, 2019.
19                                            PROVIDENT LAW®
20
                                               /s/Philip A. Overcash
21                                            Philip A. Overcash
                                              Christopher J. Charles
22                                            14646 N. Kierland Boulevard, Suite 230
23                                            Scottsdale, AZ 85254
                                              Attorneys for Jane Does and John Doe
24
25

26

27                                                                                          Page 6
          Case 2:19-mc-00034-JJT Document 12 Filed 12/23/19 Page 7 of 7




                                  CERTIFICATE OF SERVICE
1

2          I hereby certify that on December 23, 2019, I electronically transmitted the attached
3    document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4    Notice of Electronic Filing to the following CM/ECF registrants:
5

6                                     Bradley D. Shwer, Esq.
                                       Sara R. Witthoft, Esq.
7                                          ThorpeShwer
8                                   bshwer@thorpeshwer.com
                                   switthoft@thorpeshwer.com
9                          Attorneys for Applicant Julia Allison Baugher
10
                                             /s/ Ann Washington
11                                            Ann Washington

12

13

14

15

16

17
18

19

20

21

22

23

24
25

26

27                                                                                        Page 7
